Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 50-52 and 54-68 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20090162278 to Ravn.   Ravn discloses an emanation system for production of radioisotopes, comprising: an emanation source comprising a solid support material which may be in the form of particles and configured to be loaded with a source isotope and generate a radioactive gas; and a collection device operatively engaged with the emanation source and configured to receive the radioactive gas and retain daughter isotopes of the source isotopes (abstract; Figures 1A-C; paragraphs 1, 14-38, and 84; claim 45).   Ravn teaches a method of producing high-purity isotopes, comprising the steps of preparing a composition comprising a source isotope and particles (a solid support material), loading the composition onto a solid support material; decaying at least some of the source isotope to yield one or more radioactive daughter isotopes; separating a radioactive gas from the source isotope, the radioactive gas comprising radioactive daughter isotopes; and collecting the separated radioactive daughter isotopes; and collecting the separated radioactive gas (abstract; Figures 1A-C; paragraphs 1 and 14-38; claims 1-44).   The emanation generator may comprise a radium source (a radioactive noble gas) (paragraphs 70, 306, 309, 312-313, 318-328, 344-345, and 351).   The source isotope may be Thorium-228, Radium-223, Radium-224, Radium-226, and/or Radon-220 (claim 2).  The daughter isotopes may be Pb-211, Pb-212, Bi-212, and/or Bi-213 (paragraphs 71 and 213).  The source isotope is disposed on a porous matrix (a gas-permeable support) (paragraph 321).  The solid support material may be in the form of a thin film of a soluble salt coated on a solid support (paragraph 414).    The collection device includes a cooling device configured to cool the radioactive gas emanated from the emanation device (the collecting step includes cooling the emanated radioactive gas with a cooling device to condense or deposit the emanated radioactive gas) (paragraphs 16, 321 and 324; Figures 1A-C).   The collection device includes a soluble salt configured as a thin film (paragraph 378, 381, and 414).   The system further includes an eluent delivery device or system configured to deliver a fluid to recover the radioactive daughter isotopes from the collection device (paragraphs 143 and 281).   The method further includes the step of recovering the radioactive daughter isotopes in a fluid such as a biologically-compatible aqueous solution (paragraph 281).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 50-68 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090162278 to Ravn in view of US 20140186268 to Vasiljeva.  The relevant portions of Ravn are given above.
Ravn fails to teach magnetic metal oxide particles.
Vasiljeva teaches that magnetic iron oxide (metal oxide) particles may be used to carry radioactive isotopes on their surface (abstract; paragraphs 164, 221, 224; claims 23-26).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to dispose the source isotope of Ravn onto magnetic iron oxide particles.  The rationale for this is that the prior art teaches that magnetic iron oxide particles may be used to carry radioactive isotopes on their surface.   Using the magnetic iron oxide particles of Vasiljeva as the particles of Ravn is no more than using an art-recognized component (magnetic iron oxide particles) for its art-recognized purpose (to carry radioactive isotopes). 

Notes and Comments
Regarding applicant’s request for a phone call should the next office action not be a Notice of Allowance, the examiner’s response is that in the last three replies, that is, the replies filed 10/26/2020, 11/3/2020, and 7/28/2021, applicant has not addressed the rejections or pointed out how the invention is patentably distinguished over the cited references, which are the same references used in the present office action.  As applicant has not responded to the merits of the rejection, and as the rejections above are proper, the examiner does not see how an interview would be productive.   If, after reviewing this office action, applicant would like an interview, one will be granted.   The examiner’s correspondence information appears below.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


July 20, 2021